DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 12/12/2021. Claims 1 and 9 have been amended. 

Drawings
3. 	The replacement sheets filed on 12/12/2021 for figures 3A-4B have been made of record. 

Specification
4. 	The amendments to the Specification filed on 12/12/2021 for correcting minor typographical errors in paragraph 0060 are acknowledged and made of record. 


Allowable Subject Matter
5.	Claims 1-16 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
 	The prior art fails to teach controlling a reset voltage to simultaneously over-change and discharge a photodiode and a floating diffusion for generating a full well 

7. 	Regarding claim 1, the prior art does not teach or fairly suggest “…S200: over-charging both the photodiode and the floating diffusion node at the same time through the reset transistor by controlling the reset voltage and the reset signal; S300: dissipating charges of the floating diffusion node and charges on the photodiode at the same time through the reset transistor by controlling the reset voltage and the reset signal to leave the charges on the photodiode to be substantially equal to the calibration full-well capacity; S400: transferring the charges on the photodiode to the floating diffusion node; and 5500: sensing the voltage on the floating diffusion node to generate a calibration signal for calibrating the 5U.S.S.N. 16/867,539calibration full-well capacity corresponding to the first predetermined voltage level…” and used in combination with all of the other limitations of claim 1.

8.  	Claims 2-8 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

9. 	Regarding claim 9, the prior art does not teach or fairly suggest “…S100': over-charging both the photodiode and the floating diffusion node at the same time through the reset transistor by controlling the reset voltage and the reset signal; S200': establishing a calibration full-well capacity of the photodiode according to a first predetermined voltage level; S300: dissipating charges of the floating diffusion node 

10.  	Claims 10-16 depend on allowable claim 9. Therefore, the dependent claims are also held allowable.
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/27/2022